Exhibit 10.2a

 

 

 

 

BOND GUARANTEE

 

From

 

NAVISTAR, INC.,
as Guarantor

 

To

 

CITIBANK, N.A.
as Trustee

 

Dated as of October 1, 2010

 

$135,000,000
Illinois Finance Authority
Recovery Zone Facility Revenue Bonds
(Navistar International Corporation Project) Series 2010

 

 

 

 

--------------------------------------------------------------------------------


 

BOND GUARANTEE

 

THIS BOND GUARANTEE made and entered into as of October 1, 2010 from
NAVISTAR, INC., a corporation duly organized and existing under the laws of the
State of Delaware (the “Guarantor”), to CITIBANK, N.A., a national banking
association duly organized and existing under the laws of the United States of
America and having a corporate trust office in New York, New York, as trustee
(the “Trustee”) under the Indenture referred to below.

 

WITNESSETH:

 

WHEREAS, Illinois Finance Authority, a body politic and corporate duly created
and validly existing under the Constitution and laws of the State of Illinois
(the “Authority”),  intends to issue its Recovery Zone Facility Revenue Bonds
(Navistar International Corporation Project) Series 2010 in the aggregate
principal amount of $135,000,000 (the “Bonds”) under and pursuant to an
Indenture of Trust, dated as of October 1, 2010 (the “Indenture”), from the
Authority to the Trustee (all terms capitalized herein and not defined shall
have the meanings ascribed to such terms in the Indenture);

 

WHEREAS, the proceeds derived from the issuance of the Bonds are to be used to 
finance all or a portion of the costs of the acquisition, construction,
equipping, installation, improvement and expansion of certain capital
improvements for use by Navistar International Corporation (the “Company”) or by
the Guarantor, a subsidiary of the Company;

 

WHEREAS, the Company will make payments under the Loan Agreement, dated as of
October 1, 2010 (the “Loan Agreement”), between the Authority and the Company,
sufficient to pay when due (whether at stated maturity, upon redemption, by
acceleration or otherwise) the principal of, premium, if any, and interest on
the Bonds; and

 

WHEREAS, the Guarantor desires that the Authority issue the Bonds and apply the
proceeds as aforesaid and is willing to enter into this Bond Guarantee in order
to enhance the marketability of the Bonds and thereby achieve interest cost and
other savings for the Company, and in order to provide an inducement to the
purchase of the Bonds by all who shall at any time become the registered owners
of the Bonds (collectively, the “Bondholders” or the “Holders”);

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor does hereby represent, warrant, covenant and agree with the Trustee
for the benefit of the Bondholders as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS; REPRESENTATIONS AND WARRANTIES OF GUARANTOR

 

Section 1.1.                   Definitions.  The capitalized terms used in this
Bond Guarantee, unless the context requires otherwise or unless otherwise
defined herein, shall have the same meanings as set forth in the Indenture.

 

Section 1.2.                   Guarantor Representations and Warranties.  The
Guarantor represents, warrants and covenants as follows:

 

(a)                                  The Guarantor is duly incorporated under
the laws of the State of Delaware, is in good standing in the State of Delaware
and the State of Illinois and is duly authorized to conduct its business in the
State of Illinois.  The Guarantor has all authority under the laws of the State
of Delaware, the State of Illinois and its Articles of Incorporation to enter
into, execute, deliver and perform this Bond Guarantee, and all action on its
part necessary for the valid execution and delivery of this Bond Guarantee has
been duly and effectively taken, and this Bond Guarantee is the legal, valid and
binding obligation of the Guarantor enforceable in accordance with its terms,
subject to any applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights generally from time to
time in effect, and to applicable equitable principles.

 

(b)                                 The execution and delivery of this Bond
Guarantee has been duly authorized by all necessary action, and the Guarantor’s
execution and delivery of this Bond Guarantee, the Guarantor’s consummation of
the transactions contemplated on its part thereby, and the Guarantor’s
fulfillment of or compliance with the terms and conditions of this Bond
Guarantee, do not conflict with or result in a material breach of the Articles
of Incorporation, or any material agreement or instrument to which the Guarantor
is now a party or by which the Guarantor is bound (except for any such breaches
for which the Guarantor has obtained a waiver or a required consent), or
constitutes a material default (or would constitute a material default with due
notice or the passage of time or both) under any of the foregoing.

 

(c)                                  All orders and approvals have been received
and will be in effect prior to the Closing Date, and, no further consent,
approval, authorization or order of, or registration with, any court or
governmental or regulatory agency or body is required with respect to the
Guarantor for the execution, delivery and performance by the Guarantor of this
Bond Guarantee.

 

(d)                                 No litigation, proceedings or investigations
are pending or, to the knowledge of the Guarantor, threatened against the
Guarantor seeking to restrain, enjoin or in any way limit the approval or the
execution and delivery of this Bond Guarantee, or which would in any manner
challenge or adversely affect the corporate existence, power and authority of
the Guarantor to enter into and carry out the transactions described in or
contemplated by, or the execution, delivery, validity or performance by the
Guarantor of,

 

2

--------------------------------------------------------------------------------


 

this Bond Guarantee.  In addition, except as described in the Limited Offering
Memorandum (including all documents incorporated by reference therein), no
litigation, proceedings or investigations are pending or, to the knowledge of
the Guarantor, threatened in writing against the Guarantor, except litigation,
proceedings or investigations involving claims for which the probable ultimate
recoveries and the estimated costs and expenses of defense, in the opinion of
the Guarantor, (i) will be entirely within the applicable insurance policy
limits (subject to applicable deductibles) or are not in excess of the total of
the available assets held under applicable self-insurance programs or (ii) will
not have a material adverse effect on the operations or condition, financial or
otherwise, of the Guarantor.

 

(e)                             The Guarantor is not in default under any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award or any indenture, agreement, lease or instrument which could reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, business or properties of the Guarantor.

 

Concurrently with the Closing Date, the Guarantor shall execute and deliver a
certificate reaffirming the foregoing representations and warranties as of the
Closing Date.

 

ARTICLE II

 

COVENANTS AND AGREEMENTS

 

Section 2.1.                   Obligations Guaranteed.  (a) The Guarantor hereby
unconditionally guarantees to the Trustee for the benefit of the Bondholders
(i) the due and punctual payment of the principal of and premium, if any, on the
Bonds when and as the same shall become due and payable as provided in the
Indenture, whether at the stated maturity thereof, by declaration of
acceleration, call for redemption or otherwise, and (ii) the due and punctual
payment of interest on the Bonds, and, to the extent permitted by law, interest
on overdue interest and premium, when and as the same shall become due and
payable.  All payments by the Guarantor hereunder shall be paid in lawful money
of the United States of America.  Each and every default in payment of the
principal of, premium, if any, or interest on any Bond, or interest on overdue
interest or premium, shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

 

(b)                                      The Guarantor hereby agrees that its
obligations under this Bond Guarantee shall be guarantees of payment and shall
be unconditional, irrespective of and unaffected by the validity, regularity or
enforceability of the Bonds, the Loan Agreement, the Indenture or this Bond
Guarantee, or of any amendment thereto or hereto, the absence of any action to
enforce the same, the waiver or consent by any Holder or by the Trustee with
respect to any provisions thereof or of this Bond Guarantee, the entry of any
judgment against the Company, the Guarantor or any other Subsidiary Guarantor or
any action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of the Guarantor.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.                   Guarantor’s Waiver.  (a) The Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of merger, insolvency or bankruptcy of the Company or the
Authority, any right to require a proceeding first against the Company, protest
or notice with respect to the Bonds or the indebtedness evidenced thereby and
all demands whatsoever, and covenants that the Bond Guarantee will not be
discharged except by complete performance of the obligations contained in the
Bonds, the Indenture and the Loan Agreement, or as otherwise specifically
provided therein and herein.

 

(b)                                      The Guarantor hereby waives and
relinquishes:

 

(i)                            any right to require the Trustee, the Authority,
the Holders or the Company (each, a “Benefited Party”) to proceed against the
Company, the Subsidiaries of the Company or any other Person or to proceed
against or exhaust any security held by a Benefited Party at any time or to
pursue any other remedy in any secured party’s power before proceeding against
the Guarantor;

 

(ii)                              any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other Person or
Persons or the failure of a Benefited Party to file or enforce a claim against
the estate (in administration, bankruptcy or any other proceeding) of any other
Person or Persons;

 

(iii)                               demand, protest and notice of any kind
(except as expressly required by this Bond Guarantee), including but not limited
to notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of the
Guarantor, the Company, the Subsidiaries of the Company, any Benefited Party,
any creditor of the Guarantor, the Company or the Subsidiaries of the Company or
on the part of any other Person whomsoever in connection with any obligations
the performance of which are hereby guaranteed;

 

(iv)                             any defense based upon an election of remedies
by a Benefited Party, including but not limited to an election to proceed
against the Guarantor for reimbursement;

 

(v)                            any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal;

 

(vi)                             any defense arising because of a Benefited
Party’s election, in any proceeding instituted under the Bankruptcy Law, of the
application of Section 1111(b)(2) of the Bankruptcy Law; and

 

(vii)                               any defense based on any borrowing or grant
of a security interest under Section 364 of the Bankruptcy Law.

 

(c)                                      The Guarantor further agrees that, as
between the Guarantor, on the one hand, and Holders and the Trustee, on the
other hand, (i) for purposes of this Bond Guarantee, the maturity

 

4

--------------------------------------------------------------------------------


 

of the Bonds may be accelerated as provided in Section 8.02 of the Indenture,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Bonds, and (ii) in the event of any acceleration
of the Bonds (whether or not due and payable) the Bonds shall forthwith become
due and payable by the Guarantor for purposes of this Bond Guarantee.

 

(d)                                      This Bond Guarantee shall continue to
be effective or shall be reinstated, as the case may be, if at any time any
payment, or any part thereof, of principal of, premium, if any, or interest on
any of the Bonds is rescinded or must otherwise be returned by the Holders or
the Trustee upon the insolvency, bankruptcy or reorganization of the Authority,
the Company or the Guarantor, all as though such payment had not been made.

 

(e)                                      The Guarantor shall be subrogated to
all rights of the Holders against the Company in respect of any amounts paid by
the Guarantor pursuant to the provisions of this Bond Guarantee or the Loan
Agreement; provided, however, that the Guarantor shall not be entitled to
enforce or to receive any payments until the principal of, premium, if any, and
interest on all Bonds shall have been paid in full.

 

Section 2.3.                   Limitation on Guarantor’s Liability.  The
Guarantor and by its acceptance hereof the Trustee and each Holder, hereby
confirms that it is the intention of all such parties that this Bond Guarantee
by the Guarantor not constitute a fraudulent transfer or conveyance for purposes
of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law.  To effectuate the
foregoing intention, the Trustee, the Holders and the Guarantor hereby
irrevocably agree that the Obligations of the Guarantor under this Bond
Guarantee shall be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of the Guarantor and after giving
effect to any collections from or payments made by or on behalf of any other
Subsidiary Guarantor in respect of the Obligations of such other Subsidiary
Guarantor under Article XI of the Loan Agreement, result in the Obligations of
the Guarantor under this Bond Guarantee not constituting a fraudulent transfer
or conveyance under applicable federal or state law.

 

Section 2.4.                   Releases of Bond Guarantee.  This Bond Guarantee
will be automatically and unconditionally released (and thereupon shall
terminate and be discharged and be of no further force and effect):

 

(1)                                  in connection with any sale or other
disposition (including by merger or otherwise) of the Capital Stock of the
Guarantor after which the Guarantor is no longer a Subsidiary of the Company to
a Person that is not (either before or after giving effect to such transaction)
an Affiliate of the Company, if the sale of all such Capital Stock of the
Guarantor complies with the applicable provisions of the Loan Agreement;

 

(2)                                  if the Company properly designates the
Guarantor as an Unrestricted Subsidiary as described in the definition of
“Unrestricted Subsidiary” in the Indenture;

 

(3)                                  upon a Legal Defeasance or satisfaction and
discharge of the Indenture that complies with the provisions under Article VII
of the Indenture; or

 

5

--------------------------------------------------------------------------------


 

(4)                                  upon payment in full of the aggregate
principal amount of all Bonds then outstanding and all other financial
obligations under the Loan Agreement, the Indenture and the Bonds then due and
owing.

 

Upon any occurrence giving rise to a release of this Bond Guarantee as specified
above, and upon receipt of a Company Order and any other certificates or
opinions required under the Indenture, the Trustee will execute any documents
reasonably required in order to evidence or effect such release, discharge and
termination in respect of this Bond Guarantee, with copies to the Authority. 
None of the Authority, the Company nor the Guarantor will be required to make a
notation on the Bonds to reflect any such release, termination or discharge.

 

Section 2.5.                   Application of Certain Terms and Provisions of
the Loan Agreement and Indenture to the Guarantor.  (a) For purposes of any
provision of the Loan Agreement or the Indenture which provides for the delivery
by any Subsidiary Guarantor of an Officers’ Certificate or an Opinion of Counsel
or both, the definitions of such terms in Section 1.01 of the Indenture shall
apply to the Guarantor as if references therein to the Company were references
to the Guarantor.

 

(b)                                      Any request, direction, order or demand
which by any provision of the Loan Agreement or the Indenture is to be made by
the Guarantor shall be sufficient if evidenced by a Company Order; provided that
the definition of such term in Section 1.01 of the Indenture shall apply to the
Guarantor as if references therein to the Company were references to the
Guarantor.

 

(c)                                      Any notice or demand which by any
provision of the Loan Agreement or the Indenture is required or permitted to be
given or served by the Trustee or by the Holders of Bonds to or on the Guarantor
may be given or served as described in Section 12.08 of the Indenture.

 

(d)                                      Upon any demand, request or application
by the Guarantor to the Trustee to take any action under the Loan Agreement or
the Indenture, the Guarantor shall furnish to the Trustee such certificates and
opinions as are required in the Loan Agreement or the Indenture as if all
references therein to the Company were references to the Guarantor.

 

Section 2.6.                   No Waiver or Set-Off.  No act of commission or
omission of any kind or at any time on the part of the Authority or the Trustee,
or their successors and assigns, in respect of any matter whatsoever shall in
any way impair the rights of the Trustee to enforce any right, power or benefit
under this Bond Guarantee, and no set-off, counterclaim, reduction, or
diminution of any obligation, or any defense of any kind or nature (other than
performance by the Guarantor of its obligations hereunder), which the Guarantor
has or may have against the Authority or the Trustee or any assignee or
successor thereof shall be available hereunder to the Guarantor.

 

Section 2.7.                   Events of Default.  (a) An “Event of Default”
shall exist if any of the following occurs and is continuing:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the Guarantor defaults in any guarantee
referred to in (A) Section 2.1(a)(i) hereof or (B) Section 2.1(a)(ii) hereof and
in either case such default continues for five Business Days from the date such
payment was due;

 

(ii)                                  the Guarantor fails to observe and perform
any covenant, condition or agreement (other than such referred to in
Section 2.7(a)(i) hereof) of this Bond Guarantee and such failure continues for
more than 60 days after written notice (which shall be deemed given upon receipt
of registered or certified mailing) of such failure has been given to the
Guarantor by the Trustee;

 

(iii)                               any warranty, representation or other
statement by the Guarantor contained in this Bond Guarantee is false or
misleading in any material respect as of the date made; or

 

(iv)                              the occurrence of an “Act of Bankruptcy,”
provided that with respect to the filing of an involuntary petition in
bankruptcy or other commencement of a bankruptcy or similar proceeding against
the Guarantor, such petition or proceeding shall remain undismissed for 90
days.  For purposes of this Section 2.7, “Act of Bankruptcy” shall mean the
commencement of a bankruptcy or similar proceeding by or against the Guarantor,
as debtor, including, but not limited to, the following:  making a general
assignment for the benefit of creditors, the commencing of a voluntary case
under the Federal Bankruptcy Code or the filing of a petition thereunder,
petitioning or applying to any tribunal for the appointment of a receiver or any
trustee for the Guarantor or a substantial part of the assets of the Guarantor,
commencing any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, or the appointment of a
receiver or any trustee for the Guarantor or any substantial part of any of the
properties of the Guarantor.

 

(b)                                      Upon an Event of Default hereunder or
under the Indenture and/or the Loan Agreement, the Trustee shall have the right
to proceed first and directly against the Guarantor under this Bond Guarantee
without resorting to any security held by the Authority or the Trustee under the
Indenture.

 

(c)                                      All moneys received by the Trustee
pursuant to any right given or action taken under the provisions of this Bond
Guarantee shall, after payment of the cost and expenses of the proceedings
resulting in the collection of such moneys and of the expenses, liabilities and
advances incurred or made by the Trustee, be deposited in the Bond Fund  for the
benefit of the Bondholders and such moneys shall be applied in accordance with
the terms of the Indenture.

 

(d)                                      The Trustee shall be under no
obligation to institute any suit or to take any remedial action under this Bond
Guarantee, or to enter any appearance or in any way defend in any suit in which
it may be made defendant, or to take any steps in the enforcement of any rights
and powers under this Bond Guarantee upon any default, until it shall be
indemnified to its satisfaction by the Bondholders against any and all liability
(including, without limitation,

 

7

--------------------------------------------------------------------------------


 

reasonable compensation for services, costs and expenses, outlays, and counsel
fees and expenses and other disbursements) not due to its negligence or willful
misconduct.

 

Section 2.8.                   Waiver of Notice; Expenses.  The Guarantor hereby
expressly waives notice from the Trustee or the Bondholders of their acceptance
and reliance on this Bond Guarantee.  The Guarantor agrees to pay all costs,
expenses and fees, including all reasonable attorneys’ fees and expenses which
may be incurred by the Trustee in enforcing or attempting to enforce this Bond
Guarantee or protecting the rights of the Trustee or the Bondholders following
any default on the part of the Guarantor hereunder, whether the same shall be
enforced by suit or otherwise.

 

Section 2.9.                   Assignment; Dissolution or Merger of the
Guarantor.  (i) The Guarantor may assign this Bond Guarantee to any Person.
Except in connection with the release of this Bond Guarantee pursuant to
Section 2.4 hereof, or except as provided in paragraph (ii) below, no assignment
pursuant to the preceding sentence shall release the Guarantor from any of its
obligations hereunder unless 100% of holders of the Outstanding Bonds shall have
provided their written consent to such release to the Trustee.

 

(ii)                                       Except in connection with the release
of this Bond Guarantee pursuant to Section 2.4 hereof, the Guarantor agrees that
during the term hereof it will not dissolve or otherwise dispose of all or
substantially all of its assets and will not consolidate with or merge into
another entity unless the surviving entity or transferee, as applicable, is a
solvent corporation or other entity and, concurrently with such transaction,
irrevocably and unconditionally assumes in writing, by means of an instrument
which is delivered to the Authority and the Trustee, all of the obligations of
the Guarantor herein (unless the Guarantor is the survivor, in which case no
such written assumption shall be required). Upon any dissolution, disposition,
merger or consolidation in accordance with the preceding sentence, the successor
entity formed by such consolidation or into which the Guarantor is merged or to
which such disposition is made shall succeed to, and be substituted for, and
shall exercise every right and power of, the Guarantor under this Bond Guarantee
with the same effect as if such successor entity had been named as the Guarantor
herein. Upon any dissolution or disposition in accordance with the next
preceding sentence where the Guarantor is not the surviving entity, the
Guarantor shall automatically be released from all of its obligations hereunder.

 

Section 2.10.                    Benefit and Enforcement.  This Bond Guarantee
shall not be deemed to create any right, or to be in whole or in part for the
benefit of any person other than the Trustee, the Guarantor, the Bondholders,
and their permitted successors and assigns.  This Bond Guarantee is entered into
by the Guarantor for the benefit of the Trustee, the registered owners  from
time to time of the Bonds and any successor Trustee or Trustees under the
Indenture and may be enforced by or on behalf of the registered owners of the
Bonds only by the Trustee by such actions, suits and proceedings, at law or in
equity, as it may be advised shall be necessary or expedient to preserve and
protect its interest and the interests of the Bondholders hereunder.  However,
the Trustee shall proceed to enforce this Bond Guarantee upon written request of
the registered owners of not less than 25% in aggregate principal amount of the
Bonds then Outstanding and upon being indemnified for its expenses and any
liability to be incurred by the Trustee other than liability arising from its
willful misconduct or negligence in connection with any action so taken. The
Trustee shall have all of the rights, privileges, powers and immunities

 

8

--------------------------------------------------------------------------------


 

afforded to it under the Indenture in accepting and in acting as Trustee under
this Bond Guarantee.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1.                   Effective Date; Termination.  The obligations of
the Guarantor hereunder shall arise absolutely and unconditionally upon the
Closing Date.  This Bond Guarantee shall terminate as set forth in Section 2.4
hereof.

 

Section 3.2.                   Remedies Not Exclusive.  No remedy herein
conferred upon or reserved to the Trustee is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this Bond
Guarantee or now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Trustee to exercise any remedy reserved to it in this Bond
Guarantee, it shall not be necessary to give any notice.  In the event any
provision contained in this Bond Guarantee should be breached, and thereafter
duly waived, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder.  No waiver, amendment,
release or modification of this Bond Guarantee shall be established by conduct,
custom or course of dealing, but solely by an instrument in writing duly
executed by the parties to this Bond Guarantee.

 

Section 3.3.                   Amendments.  This Bond Guarantee may be amended
by the Guarantor and the Trustee only in accordance with the provisions of the
Indenture.

 

Section 3.4.                   Entire Agreement; Counterparts.  This Bond
Guarantee constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof and may be executed simultaneously in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

Section 3.5.                   Severability.  The invalidity or unenforceability
of any one or more phrases, sentences, clauses or sections contained in this
Bond Guarantee shall not affect the validity or enforceability of the remaining
portions of this Bond Guarantee, or any part thereof.

 

SECTION 3.6.                         GOVERNING LAW.  THIS BOND GUARANTEE SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF ILLINOIS.  NOTHING CONTAINED IN THIS SECTION 3.6 SHALL AFFECT THE RIGHT
OF ANY PARTY TO COMMENCE ANY ACTION, SUIT OR PROCEEDING IN CONNECTION WITH ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS BOND GUARANTEE OR ANY
ALLEGED BREACH HEREOF IN ANY COURT OF COMPETENT JURISDICTION.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Bond Guarantee to be
executed in their names and on their behalf and attested by their respective
duly authorized officers as of the date first above written.

 

 

NAVISTAR, INC., as Guarantor

 

 

 

 

 

By:

/s/ Jim Moran

 

 

Name: Jim Moran

 

 

Title: Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A., as Trustee

 

 

 

 

 

By:

/s/ Miriam Molinda

 

 

Name: Miriam Molinda

 

 

Title: Its Vice President

 

10

--------------------------------------------------------------------------------